Citation Nr: 0205642	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  92-04 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active military service from June 
1954 to June 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The veteran testified at an RO hearing in October 1991.  He 
also testified at an October 1992 BVA Central Office (BVA CO) 
hearing and later he and his spouse testified at October 1995 
and March 1999 BVA CO hearings before former Board Members.  

As noted above, the veteran and his spouse testified at 
hearings before Board Members who are not longer employed at 
the Board.  In March 2002, the Board sent a letter to the 
veteran to notify him of this and of his right to another 
Board hearing, but also indicated that the Board could make a 
decision without another hearing.  38 C.F.R. § 20.707 (2001).  
The veteran failed to respond within the requisite thirty 
days; therefore, he is presumed to not want another Board 
hearing.  38 C.F.R. § 20.704(d) (2001).

The Board initially remanded this case in November 1993 for 
additional development.  In a January 1996 decision, the 
Board determined that the veteran's claim was well grounded 
and remanded it for further development.  In June 1999 and 
December 2000 decisions, the Board again remanded the claim 
for development.  That development has been completed and the 
claim now is before the Board for further appellate 
consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is no competent medical evidence linking the 
veteran's neurogenic muscle weakness of both hips to military 
service or to his service-connected right and left knee or 
back disabilities.


CONCLUSION OF LAW

The veteran's current bilateral hip disorder was not incurred 
in or aggravated by service, nor is proximately due to, or 
the result of, his service-connected bilateral knee and/or 
back disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2001); Allen v. Brown, 7 Vet. App. 439 (1995); 38 
C.F.R. §§ 3.303, 3.310(a) (2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, the veteran essentially contends that his 
current bilateral hip disorder (neurogenic muscle weakness) 
is directly related to his service-connected knee and/or back 
disabilities.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110; 1131 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if they become manifest 
to a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309.  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  In addition, disabilities, which are found to be 
proximately due to, or the result of a service-connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Generally, 
when a veteran contends that his service-connected disability 
has caused a new disability, he must submit competent medical 
evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995); Jones v. Brown, 7 Vet. 
App. 134 (1994).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim for service 
connection for a bilateral hip disorder on a secondary basis 
has been properly developed as service medical records, 
Social Security Administration (SSA) records, various VA and 
non-VA medical records and examination reports, and a March 
2000 independent medical opinion have been associated with 
the file.  The Board also finds that requirements regarding 
notice which must be provided to the veteran under the VCAA 
have been satisfied by the letters and the August 1990 
statement of the case (SOC) and the subsequent supplemental 
statements of the case (SSOCs), which were provided to the 
veteran by the RO.  The Board notes that the veteran does not 
assert that his bilateral hip disorder was incurred in, or 
aggravated by service, instead he claims that it is related, 
on a secondary basis, to his service-connected knee and/or 
back disabilities.  In the June 2000 SSOC, the RO advised the 
veteran of what must be demonstrated to establish service 
connection on a secondary basis.  The Board finds that the RO 
has obtained, or made reasonable efforts to obtain, all 
treatment and administrative records, which might be relevant 
to the veteran's claim.  Accordingly, no further assistance 
to the veteran in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the RO 
specifically notified him of the requirements needed for 
entitlement to service connection in a June 2001 letter 
informing the veteran of the enactment and the provisions of 
the VCAA.  The RO notified the appellant that for service 
connection there must be evidence of a current disability, 
evidence of a disease or injury due to service, and evidence 
of a link between the disability and service or alternatively 
that a current disability is secondary to a service-connected 
disability.  Moreover, all of the relevant evidence was 
considered.  As such, there has been no prejudice to the 
veteran that would warrant another remand, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

In a July 1977 rating decision, the RO granted service 
connection for chondromalacia of the right and left knees and 
assigned a 10 percent disability rating for each knee, 
effective from July 1977.  That decision was based on 
evidence that included his service medical records, which 
reflected a history of a bilateral knee injury in 1959.  
Following his discharge from service, the veteran underwent 
surgeries on his right knee in December 1986 and 1988 and in 
July 1990, and on his left knee in January 1984 and December 
1986.  The veteran was assigned temporary total ratings 
(TTRs) for periods of convalescence from those surgeries.  In 
a January 1990 rating decision, the RO assigned a 20 percent 
rating for each knee, effective from February 1989.  That 
rating remained in effect until January 1997, when the RO 
increased the rating for each knee to 30 percent, effective 
from February 1989.  In a December 2000 decision, the Board 
confirmed the 30 percent ratings and granted additional, 
separate 10 percent ratings for each knee due to degenerative 
arthritis and pain.  In a May 1994 rating decision, the RO 
granted service connection for a low back disorder 
(lumbosacral intervertebral disc disease) secondary to the 
veteran's service-connected knee disabilities and assigned a 
20 percent rating, effective from March 8, 1990.  In that 
decision, the RO denied service connection for a bilateral 
hip disorder, finding that the veteran did not suffer from a 
chronic disability involving the hips, therefore, preventing 
establishment of service connection for a hip disorder on a 
secondary basis.  The veteran now contends that he is 
entitled to service connection for a bilateral hip disorder, 
claiming it is related to his service-connected knee and/or 
back disabilities.

The veteran's service medical records are negative for 
complaints or diagnosis of, or treatment for, a bilateral hip 
disorder and the veteran does not claim that one existed.  

A January 1990 private treatment record reflects that there 
appeared to be a familial tendency towards osteoarthritis, 
including hip involvement on his mother's side, and that the 
veteran had no known congenital abnormalities.  On 
examination, the veteran was found to have flexion 
contractures in both hips.  A February 1990 private treatment 
record shows complaints of right hip pain, which began three 
months earlier.  On examination, there was no limitation of 
motion or apparent pain with motion on flexion, extension or 
rotation of the right hip.  Pelvis X-rays looked essentially 
normal.  

At an April 1990 VA examination, the veteran did not describe 
any actual problems in the hips, in fact the left hip was 
asymptomatic, but he stated that he had occasionally noticed 
a "sharp pricking pain" of brief duration in the last three 
to four months.  On examination, the veteran had full range 
of motion of both hip joints without any pain with motion and 
X-rays for both hips were normal.

At a December 1990 neurological consultation, the veteran 
reported that he was diagnosed with bilateral chondromalacia 
patellae and bilateral arthritic knees.  According to some 
records brought by the veteran, in 1984 he had a muscle 
biopsy read by Dr. B, which showed mild, chronic neurogenic 
atrophy.  Three electromyograms had not really documented a 
peripheral neuropathy.  In 1986, 
Dr. P. offered the opinion that the veteran had a mild axonal 
neuropathy and mentioned that the cause of this was most 
likely alcoholic.  After an examination, the impression was 
mild peripheral neuropathy; given the asymmetry of the ankle 
jerks, disease in the back should be ruled out. 

At a May 1992 SSA examination, the veteran's right lower 
extremity was swollen from the distal one-third of his thigh 
to the left distal one-third of his lower leg.  This was non-
pitting edema.  There was increased heat overlying the right 
knee joint versus the left knee joint.  There was 
circumferential increase in size in the right thigh versus 
the left thigh and in the right calf versus the left calf.  
With flexion and extension of both knee joints, he had 
extensive tremor spasms bilaterally in his quadriceps 
muscles.  The peripheral pulses were intact bilaterally.  
Sensation to light touch was intact bilaterally in the upper 
and lower extremities.  Hip adduction was normal left and 
right; hip abduction was to 40 degrees right and left; hip 
flexion knee flexed was to 50 degrees on the left and to 45 
degrees on the right; hip flexion knee extended was to 50 
degrees on the left and to 50 degrees on the right; hip 
extension was to 5 degrees bilaterally.  The assessment 
included bilateral knee pain, right greater than left, and 
multiple joint stiffness and pain.  The physician added that 
the veteran's gait was abnormal and unstable secondary to his 
muscle atrophy in the quadriceps bilaterally and that he 
needed an assistive device for ambulation.

In a January 1994 attending physician's statement, I. T., 
M.D., indicated that the veteran had severe degenerative 
arthritis and peripheral neuropathy and that he was unable to 
work due to significant quadriceps atrophy with muscle spasm, 
bilateral osteoarthritis of knees and wrists and MP 
synovitis. 

At a January 1994 VA examination, the veteran stated that he 
had intermittent pain in both hips, more on the left than the 
right, which he associated with weight bearing.  He had used 
Canadian crutches to walk since 1989.  On examination, the 
veteran had full range of motion of the hip joints and did 
not complain of pain with motion.  X-rays of both hips were 
unremarkable.  The examiner indicated, however, that the 
veteran had "a long history of chronic knee problems, and 
therefore, it could be suspected that his symptoms in the 
hips ... could be etiologically related to his chronic knee 
problems."

In addition, the veteran testified at hearings held in 
October 1991, October 1992, and October 1995.  During those 
hearings the veteran indicated that while in service, he had 
been diagnosed with quadriceps muscle weakness and maintained 
that the bilateral muscle weakness diagnosed in service had 
persisted, and that it was interrelated with the peripheral 
neuropathy.  At the October 1991 RO hearing, the veteran 
testified that he experienced sporadic, radiating-type pain 
in both hips and agreed with the hearing officer that there 
was no specific claim then for a hip disability, in and of 
itself.  At an October 1995 BVA CO hearing, the veteran 
testified that he occasionally experienced a pinprick 
sensation in his right leg, sometimes in his left leg, and 
that he had muscle spasms.  
At a March 1996 VA examination, the veteran complained of 
recurrent pain in his hips.  On examination, internal and 
external rotation was within normal limits without unusual 
popping noted in the hips.  Hip flexion and extension was 
normal when performed passively.  X-rays showed mild 
degenerative changes of the hips bilaterally, which was 
confirmed by a private physician in July 1996.  

At an April 1996 spine examination, the veteran complained of 
chronic low back pain and recurrent episodes of muscle spasms 
and pain across the small of the back.  The veteran reported 
that his use of forearm crutches for bilateral knee problems 
had contributed to his instability and that he had fallen on 
occasion.  Hip problems were not reported or discussed in the 
examination report.

In a July 1996 addendum, the April 1996 examiner annotated 
that the veteran had chronic daily low back pain secondary to 
degenerative arthritis that was aggravated by impaired 
ambulation, degenerative changes of hips bilaterally, 
degenerative arthritis of the knees with patellectomy of the 
right knee, and that he used bilateral forearm crutches to 
compensate for instability of knees secondary to degenerative 
changes and pain.
 
In a December 1996 addendum, the April 1996 examiner stated 
that the most likely etiology for the veteran's neuropathy 
was hereditary, as it had been manifest for over twenty years 
and had little progression, as would be expected with 
neuropathies caused by toxic, metabolic, inflammatory or 
neoplastic causes.  She added that a review of the claims 
file showed the date of manifestation of the knee condition 
to be 1959 and for the low back to be 1971.

At a March 1999 BVA CO hearing, the veteran stated that he 
was not being treated for a hip disorder.  He testified that 
he had sciatic pain that ran down from his hips into his 
legs, that his pain increased with sitting, and that he also 
had pain, which felt like pressure on a bone in the back of 
the hips on both sides.  The veteran indicated that the right 
hip was worse than the left and that he took painkillers for 
the pain in his hips and knees.  The veteran and his 
representative also contended, essentially, that the 
veteran's hip disorder might be related to his service-
connected lumbosacral disc disease.  It was asserted that 
there might be some sort of medical relationship between the 
veteran 's knee and back disabilities and claimed hip 
disorder.  

At a March 2000 VA examination, the veteran's active range of 
motion for the right hip was: flexion to 115 degrees, 
extension to 5 degrees, adduction to 25 degrees, abduction to 
25 degrees, and external rotation and internal rotation to 40 
degrees with pain.  The left hip range of motion was: flexion 
to 124 degrees, extension to 5 degrees, adduction to 25 
degrees, abduction to 45 degrees, and external rotation and 
internal rotation to 35 degrees with negligible pain.  His 
range of motion was affected by weakness in flexion of both 
hip joints.  X-rays of the hips showed no acute bone 
abnormality and both joints were symmetrical and within 
normal limits, but no previous X-rays were available for 
correlation.  The diagnosis was neurogenic muscle weakness of 
the hips.  The examiners opined that the veteran's bilateral 
hip disorder was caused by neurogenic weakness, unrelated to 
the knee or spine disorders, and that those later disorders 
had not resulted in any additional impairment to the hips.  
The examiners added that it is likely however that the 
disability experienced by the veteran is increased by the 
existence of all these conditions in the legs.

The Board first finds that, based on the evidence, the 
veteran's current bilateral hip disorder did not have its 
onset in service.  The veteran first complained of hip pain 
in January 1990, more than 12 years following his discharge 
from service, indicating that it had been present for three 
or four months.  It was not until March 1996 that X-rays 
showed degenerative changes.  In addition, the record lacks 
any medical evidence linking the veteran's bilateral hip 
disorder to his period of active service, or showing that it 
was manifested to a degree of ten percent within one year of 
his discharge from service.

In March 2000, the veteran was diagnosed with neurogenic 
muscle weakness of the hips, satisfying the first element of 
a claim for service connection.  See Caluza, supra.  However, 
there is no competent medical evidence of a causal link 
between this diagnosis and his service-connected back and 
knee disabilities.  
Turning to the question of whether the veteran's current hip 
disorder is related to his service-connected knee or back 
disabilities, the Board concludes that the totality of the 
evidence is against a finding that the veteran's hip disorder 
is proximately due to or the result of his service-connected 
knee and/or back disabilities.  38 C.F.R. § 3.310(a); Allen, 
7 Vet. App. at 446-48.  There is some medical evidence 
suggesting that the veteran's hip disorder is related to his 
service-connected disabilities.  The records show that the 
January 1994 VA examiner suspected that the veteran's hip 
symptomatology could be etiologically related to his chronic 
knee problems.  However, the examiner's opinion was not a 
definite opinion as to the question of whether the veteran's 
claimed hip disorder was causally related to his service-
connected knee disabilities.  In response to this opinion, 
the Board remanded the case back for an examination and nexus 
opinion.  

Although it appears from the March 2000 examination report 
that the examiners opined that it is likely however that the 
disability experienced by the veteran is increased by the 
existence of all the conditions in the legs, they 
specifically stated that the veteran's service-connected back 
and knee disabilities neither caused his hip disorder nor 
resulted in additional impairment of the hips.  The examiners 
also clearly stated that the veteran's nonservice-connected 
neurogenic weakness of the lower extremities caused the 
bilateral hip disorder.  The Board acknowledges that, when 
viewed in isolation the examiners' statement that the 
disability that the veteran experiences is "increased by the 
existence of all these conditions in the legs," appears to be 
equivocal and to suggest that it is equally likely that the 
veteran's hip disorder was increased by the existence of his 
knee disabilities.  However, a review of the entire 
examination report shows that the March 2000 examiners felt 
that the veteran's current hip disorder is not etiologically 
related to his service-connected back or knee disorders.  The 
examiners indicate that they reviewed the claims file before 
the examination and noted that X-rays showed a 2-centimeter 
area of sclerosis in the left sacral area and no acute bone 
abnormality.  Both hip joints were symmetrical and within 
normal limits.  The examiners diagnosed the veteran with 
neurogenic muscle weakness of the hips.  In light of the 
examiners' clear statements that the hip disorder was caused 
by neurogenic weakness, unrelated to the knee and spine 
disorders, and that the service-connected disabilities did 
not result in any additional impairment to the hips, coupled 
with the presence of a severe nonservice-connected disability 
of the lower extremities, it is clear that the examiners were 
referring to the veteran's overall level of disability.  The 
Board concludes that the March 2000 examination report, taken 
as a whole, fails to support the veteran's contentions.  The 
Board finds that the March 2000 examiners' opinion provides a 
more definite answer, supported by an extensive medical 
history and thorough rationale, to the question of whether 
there is any relationship between the veteran's current hip 
symptomatology and his service-connected back and knee 
disabilities.  Accordingly, the Board finds this opinion to 
be of greater probative value than the more tenuous statement 
from the January 1994 VA examiner.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

The only remaining evidence in support of the appellant's 
claim is his own opinion and that of his representative 
linking the bilateral hip disorder to his service-connected 
back and knee disabilities.  However, being lay persons, they 
are not competent to opine as to matters that require medical 
expertise.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993); Espiritu v. 
Derwinski, 2. Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  

In conclusion, the medical evidence, taken as a whole, does 
not support a finding that the veteran's current hip disorder 
was incurred in or aggravated by service or that it is due 
to, or as a result of, his service-connected right and left 
knee or back disabilities.  There is also no indication of 
arthritis of the hips within one year following service 
discharge.  Hence, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
a hip disorder and it must be denied.  See 38 C.F.R. 
§§ 3.303. 3.307.3.309, 3.310.

The Board considered the benefit-of-a-doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim; the doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a bilateral hip disorder, to include 
as secondary to service-connected back and/or knee 
disabilities, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

